         Case 4:19-cv-00017-KGB Document 13 Filed 01/15/19 Page 1 of 2
                                                                                   FILED
                                                                                 U.S. DISTRi CT COURT
                                                                             EASTERN DJSTR!CT ARKANSAS

                         IN THE UNITED STATES DISTRICT COURT                       JAN 1 5 2019
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

AMERICAN ATHEISTS, INC., et al.                      JUDGE: Kristine G. Baker
Plaintiff                                            REPORTERS: Elaine Hinson
Attorneys: Phillip Kaplan, Bonnie Johnson            and Karen Baker
           Geoffrey Blackwell, Allison Gladden       CRD: Tracy Washington
                                                     DATE: January 15, 2019
V.                          Case No. 4:19-cv-00017 KGB

STANLEY JASON RAPERT,
in his individual and official capacity
Defendant
Attorneys: Dylan Jacobs, Nicholas Bronni
            Paul Byrd, William Bird

            MINUTES - TEMPORARY RESTRAINING ORDER HEARING

 TIME      Tuesday, January 15, 2019 (Court Reporters: Elaine Hinson and Karen Baker)

 9:02      Court in session;
 9:05      Phil Kaplan, counsel for plaintiffs, begins opening statements;
 9:12      Plaintiffs' opening statements conclude;
           Opening statements by Dylan Jacobs, counsel for defendant;
 9:15      Opening statements by Paul Byrd, co-counsel for defendant;
 9:16      Opening statements by Paul Byrd concludes;
           Plaintiff calls Karen Dempsey as Witness No. 1;
 9:18      Direct examination of Karen Dempsey by Phil Kaplan begins;
           Exhibits 1, 2, 3, 5, 6, 7, 8, 9, and 10 admitted;
 9:43      Direct examination concludes;
           Cross examination by William Bird begins;
 9:48      Cross examination by William Bird concludes;
           Cross examination by Paul Byrd begins;
 9:49      Cross examination by Paul Byrd concludes;
           Witness No. 1 is excused;
           Plaintiffs call Catherine Shoshone as Witness No. 2;
           Direct examination by Phil Kaplan begins;
           Exhibits 11, 12, 13, 14, and 15 admitted;
 10:00     Direct examination concludes;
           Cross examination by William Bird begins;
 10:04     Cross examination concludes;
           Redirect examination begins;
 10:05     Redirect examination concludes;
           Witness No. 2 is excused;
 10:05     Recess;
         Case 4:19-cv-00017-KGB Document 13 Filed 01/15/19 Page 2 of 2



10: 19     Court back in session;
           Plaintiffs call Robert Barringer as Witness No. 3;
10:25      Direct examination concludes;
           Cross examination by William Bird begins;
10:28.     Cross examination by William Bird concludes;
           Cross examination by Paul Byrd begins;
10:31      Cross examination by Paul Byrd concludes;
           Witness No. 3 is excused;
           Exhibit 16 is admitted over the objection of the defendant;
           Exhibit 17 admitted;
10:38      Plaintiffs rest;
           Defendant presents Defense Exhibits 1, 2, 3, 4 and 5 admitted;
10:54      Recess;
11 :05     Court back in session;
           Arguments by Phil Kaplan on behalf of plaintiffs begin;
11 :20     Plaintiff concludes arguments;
           Arguments by Dylan Jacobs on behalf of defendant;
11 :45     Arguments on behalf of defendant by Paul Byrd begin;
11 :49     Arguments on behalf of defendant conclude;
           Plaintiffs begin rebuttal;
11 :56     Plaintiffs rebuttal concludes;
           The plaintiffs request that the Court consider this as a preliminary injunction and
           temporary restraining order as one to which the defendant joined and requested time
           to file a written response;
           The Court took the matter under advisement;
12:03      Court adjourned.




                                              2
